Case 20-00261   Doc 12   Filed 11/10/20 Entered 11/12/20 13:06:16   Desc Main
                           Document     Page 1 of 9
Case 20-00261   Doc 12   Filed 11/10/20 Entered 11/12/20 13:06:16   Desc Main
                           Document     Page 2 of 9
Case 20-00261   Doc 12   Filed 11/10/20 Entered 11/12/20 13:06:16   Desc Main
                           Document     Page 3 of 9
Case 20-00261   Doc 12   Filed 11/10/20 Entered 11/12/20 13:06:16   Desc Main
                           Document     Page 4 of 9
Case 20-00261   Doc 12   Filed 11/10/20 Entered 11/12/20 13:06:16   Desc Main
                           Document     Page 5 of 9
Case 20-00261   Doc 12   Filed 11/10/20 Entered 11/12/20 13:06:16   Desc Main
                           Document     Page 6 of 9
Case 20-00261   Doc 12   Filed 11/10/20 Entered 11/12/20 13:06:16   Desc Main
                           Document     Page 7 of 9
Case 20-00261   Doc 12   Filed 11/10/20 Entered 11/12/20 13:06:16   Desc Main
                           Document     Page 8 of 9
Case 20-00261   Doc 12   Filed 11/10/20 Entered 11/12/20 13:06:16   Desc Main
                           Document     Page 9 of 9
